DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
Claims 1-32 & 43 are again examined as they read on the elected species
Applicant has amended claim 1 to recite a functional difference in the production of the chimera cells when the cells produced by the instant method are transplanted into a recipient.  Applicant has requested rejoinder of withdrawn claims however the instant amendment would seem only directly applicable to the elected hematopoietic stem cells. Applicant points to Fig * which would appear to show remarkable results at pH 6.9 but not at 6.6 as is claimed. The claims would still not appear to be commensurate in scope with the showing.  It is suggested that applicant’s claimed invention should be limited to hematopoietic stem cells and perhaps claimed as a method of increasing the transplantation efficiency of said HSCs as doing so would make the claims closer to the scope of the showing, the examiner would entertain an interview to further discuss this suggestion.

The obviousness rejection is maintained for the reason of record despite applicant’s amendment of the independent claim and arguments.  Applicant’s invention 
Applicant’s invention wherein a “true” second stem cell is created by the process and isolated would appear to be free of the prior art, however the specification throughout defines the “second stem cell” as having essentially any increase or decrease in properties such the volume of the cell or the amount of reactive species of the cell or the expression of CD34 as compared to cells grown at pH 7.4.  Wherein the change in phenotype is very slight, the stem cell cannot be considered a “true” second stem cell but has to be considered to be the same stem cell just slightly different from the norm (not all cells will produce the exact same amount of every protein, be the exact same volume, etc) or average cell.  The slight difference in results described in the specification would appear to be no more than a difference of degree rather than a difference in kind. Slight variations in results are expected in biological processes such as described herein.  The differences noted do not rise to the level of unobvious.  A slight or transient change to the phenotype of a cell is expected to happen when culture conditions are changed but does not clearly result in a new or second stem cell.  The process of the prior art would obviously produce cells with the definition of “second stem cells” and thus the rejection is maintained, however claims drawn to the production of cells which are clearly distinct would be free of the prior art of record as pertains to the elected species.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over McAdams et al (Br J of Haem 1997)
The claims are examined and rejected as they read on the elected species of HSCs.
McAdams teaches culturing HSCs between the pH of 6.8-7.8. The claim limitations, e.g. in claim 9 are intended use limitations that do not structurally serve to differentiate over the prior art which would inherently cause the same effect as the cells and culture conditions are the same.  The limitation of “recovering stem cells” wherein the cells are separated, e.g. to use as a therapeutic is not specifically discussed by McAdams but at the time the invention was made, the recovery of in vitro grown and expanded to use as a therapeutic was notoriously old and well known in the art at the time the invention was made- as is clearly acknowledged in the instant application.
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change intheir respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
	Further, McAdams (Summary) teaches that pH is a potent modulator of cellular proliferation” "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of  the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar 
Re claim 43, the pH in question is taught or suggested by the prior art and it is unclear what the time duration of the PH would matter so long as the pH was in the desired range when the cells were actually cultured.
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657